Citation Nr: 0834314	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-30 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for multiple myeloma 
(claimed as bone marrow cancer), to include as due to 
exposure to ionizing radiation.  

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to ionizing radiation and as 
secondary to multiple myeloma.  

3.  Entitlement to service connection for essential tremors, 
to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 and December 2006 rating 
decisions of the Denver, Colorado, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In the VA Form 9s, Appeal to the Board of Veterans Appeals, 
received in October 2006 and September 2007, the veteran 
indicated that he wished to testify at a hearing before the 
Board at the local RO.  He subsequently submitted a statement 
in September 2007, via his representative, wherein he 
withdrew his hearing request.  Therefore, the Board finds 
that there is no hearing request pending at this time.  See 
38 C.F.R. § 20.702(e) (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran did not engage in a radiation risk activity 
as defined under 38 C.F.R. § 3.309(d)(3)(ii) (2007).  

3.  No competent evidence of record causally relates the 
veteran's currently diagnosed multiple myeloma to in-service 
radiation exposure or to any other incident of active 
service.  

4.  No competent evidence of record causally relates the 
veteran's currently diagnosed diabetes mellitus to in-service 
radiation exposure, to any other incident of active service, 
or to multiple myeloma.  

5.  No competent evidence of record causally relates the 
veteran's currently diagnosed essential tremors to in-service 
radiation exposure or to any other incident of active 
service.  


CONCLUSIONS OF LAW

1.  Multiple myeloma was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1131, 1133, 1137, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.311 (2007).

2.  Diabetes mellitus is not proximately due to a service-
connected disability and was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1131, 1133, 1137, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310, 3.311 (2007).

3.  Essential tremors were not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1131, 1133, 1137, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by  February 2005, June 2005, and September 2006 
letters sent to the veteran.  The letters informed the 
veteran that in order to substantiate a claim for service 
connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which is usually shown by medical records 
or medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the letters stated that he would need to 
give VA enough information about the records so that they 
could be obtained them for him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disabilities 
on appeal.  Although this notice was not issued before the 
rating decisions on appeal, the veteran has not been 
prejudiced, as the veteran's pending claims are denied.  
Moreover, Statements of the Case were issued in September 
2006 and August 2007.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records and VA outpatient treatment records.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claims on appeal, the Board 
finds that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claims.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).

Here, the evidence does not indicate that the veteran's 
claimed conditions may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  In this 
case, the veteran has not brought forth evidence suggestive 
of a causal connection between the claimed conditions and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed 
conditions and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of the veteran's 
disabilities relating to service.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
multiple myeloma, diabetes mellitus, and essential tremors, 
all claimed as a result of exposure to ionizing radiation.  
Specifically, the veteran has indicated in  March 2005 and 
September 2006 communications that he worked with nuclear 
weapons while assigned to the 31st Munitions Maintenance 
Squadron at the Davis-Monthan Air Force Base from 1959 to 
1961.  He further added that while working with nuclear 
weapons during his active service, his RAD device was 
"never" tested, nor did he wear protective clothing.  The 
veteran asserts that his current disabilities are 
attributable to his military service.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in this 
case.  Under 38 C.F.R. § 3.309(a), the veteran's diabetes 
mellitus is regarded as a chronic disease.  However, in order 
for the presumption to operate, such disease must become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. § 
3.307(a)(3).  Review of the record reveals that the veteran 
was initially diagnosed with diabetes mellitus in April 2005 
at his local VA outpatient treatment facility.  As the 
evidence of record fails to establish any clinical 
manifestations of diabetes mellitus within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

The Board will next consider whether a grant of presumptive 
service connection is possible pursuant to 38 C.F.R. § 
3.309(d), for radiation-exposed veterans.  A "radiation-
exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a 
veteran who while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2007).  

The Board notes that the veteran's multiple myeloma is among 
the diseases listed under 38 C.F.R. § 3.309(d)(2).  
Therefore, if the evidence of record demonstrates that the 
veteran was a radiation exposed veteran, meaning that he 
participated in a radiation risk activity, then a presumptive 
grant of service connection would apply, if not otherwise 
rebutted.  

In the present case, the evidence of record fails to 
establish that the veteran participated in a radiation risk 
activity within the meaning of 38 C.F.R. § 3.309(d)(3)(ii).  
The Board notes that the veteran's DD Form 1141, Record of 
Exposure to Ionizing Radiation, lists an initial date of 
September 19, 1957, place of exposure being "14SS957," and 
"DT-60 Readings" of 7.  There are no numbers recorded for 
"Dose" or "Accumulative Total Dose."  

In June 2005, the RO wrote to the Defense Threat Reduction 
Agency to verify the facts concerning the on-site 
participation in radiation risk activities performed by the 
veteran's unit.  

In July 2005, the Defense Threat Reduction Agency responded.  
They noted that from October 1959 until September 1961 the 
veteran was assigned to the 31st Aviation Depot Squadron at 
Davis-Monthan Air Force Base.  It was noted that the United 
States government did not conduct any atmospheric nuclear 
tests between 1959 and 1961.  For information on radiation 
exposure from sources other than nuclear testing, it was 
recommended that the RO contact HQ Air Force Medical 
Operations Agency, who maintained occupational dosimetry data 
for Air Force personnel.  

In May 2006, the RO contacted the HQ Air Force Medical 
Operations Agency to investigate the veteran's potential 
exposure to radiation during active service.  

In a July 2006 report of contact, a representative from the 
RO spoke with Mark C. Wrobel, Lt. Col, United States Air 
Force, Brigade Support Center (BSC), of the Air Force Medical 
Operations Agency (AFMOA/SGPR), who determined that the 
veteran was not exposed to radiation.  Wrobel indicated that 
the reading of "7" under DT-60 Readings was the initial 
reading of the DT-60 prior to issuing the equipment to the 
veteran.  He explained that when exposed to a nuclear event 
or blast, the reading after the exposure on the DT-60 would 
be used to determine the actual dosage of exposure.  Since 
there is nothing under "Dose" or "Accumulative Total 
Dose," the veteran was never exposed to a nuclear blast or 
event.  It was determined in a July 2006 letter by the Air 
Force Safety Center (AFSC) that the veteran's administrative 
duties would not have resulted in any appreciable dose.  

Therefore, even though multiple myeloma is among the 
conditions listed under 38 C.F.R. § 3.309(d)(2), a grant of 
presumptive service connection based on radiation exposure is 
not possible here, because the evidence fails to demonstrate 
the veteran's participation in a radiation risk activity.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis for all of the 
claims.  In general, service connection is warranted if it is 
shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Moreover, because the veteran's claims are based on exposure 
to ionizing radiation, the provisions of 38 C.F.R. § 3.311 
are potentially applicable.  Specifically, where a claimant 
does not qualify as a "radiation-exposed veteran" under 38 
C.F.R. § 3.309(d)(3) and/or does not suffer from one the 
presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
veteran may still benefit from the special development 
procedures provided in 38 C.F.R. § 3.311 if the veteran 
suffers from a radiogenic disease and claims exposure to 
ionizing radiation in service.  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following:  (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer.  38 C.F.R. § 
3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer 
become manifest 5 years or more after exposure.  38 C.F.R. § 
3.311(b)(5).  

Following a review of the record, the Board finds the weight 
of the evidence is against the claims for service connection 
under the provisions of 38 C.F.R. § 3.311.  In so finding, it 
is acknowledged that only multiple myeloma is considered a 
"radiogenic disease" under 38 C.F.R. § 3.311(b)(2); 
however, appropriate referral for dose estimate information 
was accomplished, and since it was determined that the 
veteran was not exposed to radiation, such results do not 
enable a grant of benefits sought on appeal.  Accordingly, a 
grant of service connection for multiple myeloma is here 
precluded under 38 C.F.R. § 3.311.  

Finally, service connection based on radiation exposure may 
still be established with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, 
there is no competent evidence that the veteran's multiple 
myeloma, diabetes mellitus, and essential tremors are 
causally related to in-service radiation exposure or any 
other incident of active duty, as will be discussed below. 

The Board notes that service treatment records are devoid of 
complaints, treatment, or findings related to multiple 
myeloma, diabetes mellitus, and essential tremors.  In fact, 
post service treatment records indicate that the veteran was 
first diagnosed with myeloma, diabetes mellitus, and 
essential tremors in 2005, many years after discharge from 
service.  

The Board acknowledges medical statements written by a VA 
nurse practitioner and staff physician dated in July 2005 and 
July 2007 which indicate that the veteran's multiple myeloma 
"could be" the result of his previous radiation exposure.  
However, such statements do not constitute competent medical 
evidence to support his claim.  Indeed, the Court has held on 
numerous occasions that speculation is not legally sufficient 
to establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  An award of service connection must be 
based on reliable competent medical evidence and conjectural 
or speculative opinions as to some remote possibility of such 
relationship are insufficient.  See 38 C.F.R. § 3.102 (2007); 
see also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to be sufficient medical nexus 
evidence); Davis v. West, 13 Vet. App. 178, 185 (1999) (any 
medical nexus between in-service radiation exposure and fatal 
lung cancer years later was speculative at best, even where 
one physician opined that it was probable that lung cancer 
was related to service radiation exposure).  

The veteran is also claiming diabetes mellitus as secondary 
to his multiple myeloma.  In order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).  It is further noted that 
additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In the present case, the veteran has not been granted service 
connection for multiple myeloma.  Thus, the second element of 
a secondary service connection claim, as set forth in Wallin, 
has not been satisfied.  Accordingly, the claim of 
entitlement to service connection for diabetes mellitus, 
claimed as secondary to multiple myeloma must fail.  See 38 
C.F.R. § 3.310.

The Board recognizes the veteran's own beliefs that his 
multiple myeloma, diabetes mellitus, and essential tremors 
are causally related to active service.  However, he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In conclusion, the weight of the competent evidence 
demonstrates that the veteran's currently diagnosed multiple 
myeloma, diabetes mellitus, and essential tremors are not 
causally related to in-service radiation exposure or any 
other incident of active service.  As the preponderance of 
the evidence is against the claims, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  




ORDER

Entitlement to service connection for multiple myeloma is 
denied.  

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for essential tremors is 
denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


